Citation Nr: 0127488	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98-18 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Eligibility for waiver of collection of a loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Susan L. Saeger, Attorney


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

This appeal arose from a January 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) located in the Houston, Texas 
Regional Office (RO).  The Committee concluded that the 
appellant's claim for waiver of collection of a loan guaranty 
indebtedness must be denied as he was not a veteran and did 
not meet the legal requirement for basic eligibility for 
waiver.

The appellant's case was previously before the Board of 
Veterans' Appeals (Board) in September 2001.  At that time 
the case was remanded.  The case was returned to the Board in 
December 2001.


REMAND

The matter now before the Board concerns the appellant's 
eligibility for a waiver of collection of an indebtedness 
from a home loan assumed by the appellant and his spouse in 
March 1988.  A March 1988 Warranty Deed reflects that the 
appellant and his spouse assumed and agreed to pay the 
mortgage executed by the sellers in May 1981 and also assumed 
the obligation of the sellers under terms of the instruments 
creating the original loan to indemnify the VA to the extent 
of any claim payment arising from the guaranty of the 
indebtedness.

An October 1992 Warranty Deed reflects that another husband 
and wife assumed and agreed to pay the mortgage executed by 
the appellant and his spouse in October 1992 and also assumed 
the obligation of the sellers under terms of the instruments 
creating the original loan to indemnify the VA to the extent 
of any claim payment arising from the guaranty of the 
indebtedness.

The Board notes that the appellant specifically challenges 
VA's power to collect the debt at issue in that he was not 
notified with respect to the foreclosure action and was 
therefore precluded from bidding on the property.  Further, 
the appellant is "disputing the establishment of the debt".

The United States Court of Appeals for Veterans Claims 
(Court), in Schaper v. Derwinski, 1 Vet. App. 430 (1991), 
decided that when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  The 
Board finds that the appellant's dispute as to whether he is 
legally obligated to the VA for the VA loan indebtedness is a 
specific challenge to the validity of the creation of the 
debt.  With respect to that question, it should be 
determined: (1) Whether the loan indebtedness is valid and 
enforceable against the appellant under the legal theory of 
indemnity, and if not, (2) whether the loan indebtedness is 
valid and enforceable against the appellant under the legal 
theory of subrogation.  The VA may seek reimbursement from an 
appellant-obligor under either theory.  38 C.F.R. § 36.4323 
(2001); Stone v. Derwinski, 2 Vet. App. 56 (1992).

Pending adjudication and development of the issue of the 
validity of the debt, the Board must defer consideration of 
the eligibility for waiver issue.  The Board also notes that, 
while the appellant requested a Travel Board hearing, 
information has been secured which indicates that he was in 
fact scheduled for a videoconference hearing for which he 
failed to appear.  However, there is no indication that the 
appellant waived his request for the Travel Board hearing in 
favor of a videoconference hearing.

Therefore, in order to afford the appellant his full due 
process rights, the Board is deferring adjudication of the 
issue on appeal pending a remand of the case to the RO for 
further development as follows:

1.  The RO should refer the case to the 
Regional Counsel for an opinion and 
detailed explanation as to whether the VA 
has an enforceable claim against the 
appellant to collect the debt, under 
either indemnity or subrogation under 
applicable provisions of the United 
States Code, the Code of Federal 
Regulations and other Federal and/or 
State laws.  If it should be found that 
the VA's right to recovery is based 
solely on subrogation in a post-
foreclosure action to collect the 
deficiency, the opinion should include 
consideration of any applicable statute 
of limitations.

2.  Thereafter, the RO should adjudicate 
the issue of the validity of the loan 
guaranty indebtedness. The appellant and 
his representative should be provided 
with notification of that determination, 
and of the procedure for appealing the 
finding, if not in the appellant's favor.

3.  If it is determined that the VA has 
an enforceable claim against the 
appellant to collect the debt, the RO 
must schedule the appellant for a Travel 
Board hearing in connection with his 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



